ROBERT L. BLAND, Judge.
This case is heard and a determination thereof made upon a record prepared by the state road commission and duly filed with the clerk of this court as provided by section 17 of the court act.
The claim submitted is for damages to the basement of the Sacred Heart of Mary Church, located at the intersection of a state-controlled road and avenue “F” at Weirton, in Hancock county, West Virginia. The title to said church property is vested in the Bishop of the Roman Catholic Church of the Diocese of West Virginia, in whose name and on behalf of whom the claim is asserted.
Prior to July 9, 1943, and in the course of the building and improvement of the state-controlled road aforesaid, the state road commission moved the wall around the basement «window of the church edifice and collected dirt, debris, and building materials near the intake of the sewers on the northeast and southeast corners of the intersection.
On July 9, 1943, a hard rainstorm occurred at Weirton. The storm waters washed the accumulated dirt, debris, and building materials into the intakes of the sewers and filled and clogged them. The waters were consequently diverted and caused to run into the basement of the church, thus resulting in the damage for which this claim is made.
*365An examination of the basement made after the storm had '.bated revealed that it was filled with water, dirt, debris, and uilding material and damaged beyond repair. It was found ecessary to place and install an entirely new floor. Contrac-ors submitted estimates for the cost and expense of work ictually required. One of these estimates fixed the amount it $2705.39, and another at $1690.46. The church, authorities 'ere finally able to repair the damage sustained to the extent f having a new floor placed in the basement at a cost of $900.00. fhis amount covered only a part of the damage which had been caused to the basement.
After careful examination and consideration of all of the facts in connection with the actual cause of the damage, which seems very clearly from the record to have been the result of the removal of the wall around the windows, the district engineer and the county maintenance engineer both recommended an allowance of that sum.
The state road commission concurs in the payment of this amount. The assistant attorney general approves an award of that sum.
In view of the recommendations, concurrence, and approval aforesaid, an award is now made in favor of claimant John J. Swint, Bishop of the Diocese of West Virginia, for the said sum of nine hundred dollars ($900.00).